DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-8, 13-18, 34 and 35; and Bacillus sp. strain as the bacterial species in the reply filed on February 1, 2022 is acknowledged.
Claims 7, 8, 19-21, 25, 28, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2022.
Claims 1-3, 5-8, 11, 13, 14-21, 25, 28, 31, and 34-35 are pending in the application. Claims 7, 8, 19-21, 25, 28, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species. Claims 1-3, 5-6, 11, 13-18, and 34-35 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a National Stage Entry of PCT/US18/00145 filed August 15, 2018, which claims benefit with U.S. Provisional Application No. 62/546,733 filed August 17, 2017 and U.S. Provisional Application No. 62/553,486 filed September 1, 2017. 
Information Disclosure Statement
Receipt of Information Disclosure Statements filed February 14, 2020, February 18, 2020, and September 28, 2021 is acknowledged. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. There is a hyperlink on page 11 in paragraph [0060] of the Original Disclosure. Correction is required. 

Biological Deposit Information
The Biological Deposit requirements have been met, as per the original specification. It is also noted that the Bacillus sp. strains cited in claim 6 are known Biological Deposits that are commercial products. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 6 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claim 6 recites a composition comprising: Bacillus sp. strain QST 713…Bacillus subtilis strain QST30002…Bacillus subtilis strain QST30004…or a fungicidal mutant thereof. 
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
The written description requirement of 35 U.SC. 112 exists independently of enablement requirement, and the requirement applies whether or not the case involves questions of priority. The requirement applies to all inventions and includes chemical inventions. The fact that the patent is directed to method entailing use of compounds, rather than to compounds per se, does not remove patentee’s obligation to provide a description of the compound sufficient to distinguish infringing methods from non-
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. 
Claim 6 is alternatively drawn to a genus of Bacillus strains that are “fungicidal mutant thereof”. Neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of bacillus strains that are fungicidal mutant thereof.  In addition, no representative numbers of species for the claimed genus is provided to show possession of the claimed genus of Bacillus strains.
Bacillus subtilis strains claimed in claim 6. 
The only examples of Bacillus subtilis strains in the specification are Bacillus subtilis or Bacillus amyloliquefaciens QST713, referred to as QST713 HiCFU formulation combined with microfibrillar cellulose. The specification discloses mutants of the bacterial strains disclosed herein may be genetic variants having a genomic sequence that has greater than about 85%, greater than about 90%, greater than about 95%, greater than about 98%, or greater than about 99% sequence identity to the respective bacterial strains. See page 22, paragraph [00122]. However, there are no examples of compositions comprising fungicidal mutants or wherein the fungicidal mutants are combined with at least one fibril, micro fibril or nanofibril structuring agent. As discussed above, only Bacillus subtilis or Bacillus amyloliquefaciens QST713, referred to as QST713 HiCFU are described in the specification. 
Although other Bacillus strains have been demonstrated in the art that can be used for fungicidal activity, they are not demonstrated to be “mutant” of the claimed strains. The Grover Publication discloses in their study, the Bacillus subtilis strain RP24 exhibited in vitro antagonism against a wide range of phytopathogenic fungi due to the production of diffusible antifungal metabolites (page 104, col. 1, paragraph 1). The Grover B. subtilis RP24 created by chemical mutagenesis could not exhibit biocontrol properties in vitro (page 104, col. 2, paragraph 1) (Grover et al., Curr Microbiol (2010), Vol. 60, pages 99-106). The Chen Publication discloses a study to improve the antagonistic activity of Bacillus subtilis JA towards Fusarium graminearum by screening high-yielding mutant using the atmospheric-pressure plasma jet (page 69, Abstract). The Chen Publication discloses the inhibitory ability of mutant strain was primarily measured by the size of the inhibitory zone towards F. graminearum lawns on plates (page 98, Mutant screening paragraph 1). The Chen Publication discloses the survival rate of B. subtilis JA decreased sharply in the first 5 s, and then dropped slightly. The survival strains were selected and their antagonistic activities were tested primarily in the screening plate as described in ‘Materials and methods’. The mutation efficiency (ME) of B. subtilis JA was calculated. The ME more than 5% or <-5% was ruled as either positive mutation or negative mutation. Figure 4 indicates that the mutation is correlative with the treatment time. To obtain positive mutation rate, plasma treatment time ranging from 20 to 30 s is optimal (page 99, col. 1, paragraph 1).  The screening plate was primarily used to screen out mutant strains with high inhibitory activity against F. graminearum (page 99, col. 1, Screening high-yielding mutant strain, paragraph 1). (Chen, H., et al., Journal of Applied Microbiology, (2010) Vol. 108, pages 96-103). As evidenced by the prior art references, The Grover Publication and The Chen Publication, all mutants of Bacillus subtilis strains do not have fungicidal activity. 
Therefore, applicants are not in possession of a fungicidal mutant  of the Bacillus subtilis strains. Applicant’s claimed scope represents only an invitation to experiment . 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Bacillus subtilis strain QST713, Bacillus subtilis strain QST30002 and Bacillus subtilis strain QST30004, does not reasonably provide enablement for fungicidal mutant thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdAPls 1986) at 547 the court recited eight factors:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. The specification merely discloses, without more, a composition comprising a Bacillus sp. strain selected Bacillus subtilis strain QST713 having Accession No. NRRL B-21661, Bacillus subtilis strain QST30002 having Accession No. NRRL B-50421, and Bacillus subtilis strain QST30004 having Accession No. NRRL B-50455. However, Applicant is purporting fungicidal mutants of the claimed Bacillus subtilis strains.  
2) Nature of the invention 
The nature of the invention is directed to a composition comprising a) a Bacillus sp. strain and b) at least on fibril, microfibril, or nanofibril structuring agent, wherein the Bacillus sp. strain is selected from Bacillus subtilis strain QST713 having Accession No. NRRL B-21661, Bacillus subtilis strain QST30002 having Accession No. NRRL B-50421, Bacillus subtilis strain QST30004 having Accession No. NRRL B-50455.
3) Relative level of skill possessed by one of ordinary skill in the art
The relative level of skill possessed by one of ordinary skill in the art of agrochemical research and synthesis is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, biochemistry, pharmacology, biology or the like. 
4) The State of the Prior Art and the Predictability in the Art
The skilled artisan would view the fungicidal activity of all fungicidal mutants of Bacillus subtilis strains is highly unpredictable. The Grover Publication discloses in their study, the Bacillus subtilis strain RP24 exhibited in vitro antagonism against a wide range of phytopathogenic fungi due to the production of diffusible antifungal metabolites (page 104, col. 1, paragraph 1). The Grover Publication further discloses that an antifungal negative mutant of B. subtilis RP24 created by chemical mutagenesis could Fusarium graminearum by screening high-yielding mutant using the atmospheric-pressure plasma jet (page 69, Abstract). The Chen Publication discloses the inhibitory ability of mutant strain was primarily measured by the size of the inhibitory zone towards F. graminearum lawns on plates (page 98, Mutant screening paragraph 1). The Chen Publication discloses the survival rate of B. subtilis JA decreased sharply in the first 5 s, and then dropped slightly. The survival strains were selected and their antagonistic activities were tested primarily in the screening plate as described in ‘Materials and methods’. The mutation efficiency (ME) of B. subtilis JA was calculated. The ME more than 5% or <-5% was ruled as either positive mutation or negative mutation. Figure 4 indicates that the mutation is correlative with the treatment time. To obtain positive mutation rate, plasma treatment time ranging from 20 to 30 s is optimal (page 99, col. 1, paragraph 1).  The screening plate was primarily used to screen out mutant strains with high inhibitory activity against F. graminearum (page 99, col. 1, Screening high-yielding mutant strain, paragraph 1). (Chen, H., et al., Journal of Applied Microbiology, (2010) Vol. 108, pages 96-103). As evidenced by the prior art references, The Grover Publication and The Chen Publication, all mutants of Bacillus subtilis strains do not have fungicidal activity.
5) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Although the Bacillus subtilis QST713, referred to as QST713 HiCFU formulation and Bacillus subtilis QST713 combined with structuring agent (microfibrillar cellulose; EXILVA® FORTE), Bacillus subtilis QST713 combined with structuring agent (microfibrillar cellulose; EXILVA® PIANO), Examples 1, Composition A-1, Composition B-1, and Composition C-1, respectively (page 38, paragraph 175; page 39, paragraphs 176 and 177), there are no examples of fungicidal mutants of Bacillus subtilis QST713 or any of the other claimed Bacillus subtilis strains.
6) Presence or absence of working examples
The specification provides scientific data and working examples with respect to 
compositions comprising Bacillus subtilis QST713 combined with structuring agent (microfibrillar cellulose; EXILVA® FORTE), Bacillus subtilis QST713 combined with structuring agent (microfibrillar cellulose; EXILVA® PIANO) wherein fertilizer compatibility was measured in Example 2 for compositions A1, B-1, and C1. The data indicates that there is very little residue on the screen with a 50 Mesh Screen and no residue on the screen with a 100 Mesh screen. There is no data wherein a fungicidal mutant is combined with a structuring agent and tested for fertilizer compatibility. 
7) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
Due to the unpredictabilities of fungicidal mutants of Bacillus subtilis strains, undue experimentation would be required. The art has not demonstrated all the possible mutants of Bacillus subtilis strains that would have fungicidal activity or be compatible with fertilizers when mixed with a fibril, microfibril, or nanofibril structuring agent. Because the instant specification only provides guidance for a few examples comprising Bacillus subtilis QST713 and a different structuring agents undue experimentation would be required to practice claimed method of producing any target molecule using any gene. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lauraeus et al. (US 2014/0349377).
Lauraeus et al. disclose Bacillus cereus bacterium (Bacillus sp. strain) was cultivated in two different culture media, one containing 1.5 wt.% of plant derived native fibril cellulose (fibril) (page 7, paragraph 126). Before autoclaving the culture, medium was divided into two parts, to one of which 1.5% by weight of fibril cellulose was added. Small inoculum of B. cereus was grown overnight (page 7, paragraph 127). 
Lauraeus et al. meet all the limitations of the claims and thereby anticipate the claims.
	
Claims 1, 5, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Yue Abstract (CN 105028906A, entire Abstract). 
Regarding claims 1, 5, and 18, The Yue Abstract discloses special raising feed for Chinese sturgeon, which is prepared from the following components in parts by weight: 50-80 parts of shrimp, 10-20 parts of crabs, 10-15 parts of clam, 20-30 parts of earthworms, 10-40 parts of chironomidae larvae, 5-20 parts of leeches, 15-35 parts of 10-15 parts of urea, 30-50 parts of cyanobacteria, 15-25 parts of Bacillus subtilis (about 0.5% to about 65% Bacillus subtilis), 8.5-15.5 parts of saccharomycetes, 6-18 parts of pomace, 12-22 parts of paniculate swallowwort root fibril (about 0.01% to about 5% fibril), 10-12 parts of sodium humate, 2-10 parts of salt, 12-24 parts of vegetable offal, 11-24 parts of bamboo shoots and 11-24 parts of fishbone meal.
The Yue Abstract meets all the limitations of the claims and thereby anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oevreboe et al. (US 2016/0227782) in view of Guilhabert-Goya et al. (US 9,185,915). Oevreboe et al. cited by Applicant on the IDS filed 2/14/2020.
Applicant’s invention
Applicant claims a composition comprising: a) a Bacillus sp. strain and/or Paenibacillus sp. strain; and b) at least one fibril, microfibril, or nanofibril structuring agent. Applicant claims the Bacillus sp. strain is Bacillus subtilis strain QST713 having Accession No. NRRL B-21661, Bacillus subtilis strain QST30002 Accession No. NRRL B-50421, Bacillus subtilis strain QST30004 having Accession No. NRRL B-50455, or a fungicidal mutant thereof.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 1, Oevreboe et al. teach a pesticidal composition comprising at least one pesticide compound and at least one adjuvant comprising a microfibrillated cellulose (Abstract, page 6, claim 1). 
Regarding claims 2 and 3, Oevreboe et al. teach the microfibrillated cellulose (MFC) is an unmodified MFC and/or a chemically modified MFC having neutral or negatively charged substituents and/or is a physically modified MFC (page 1, paragraph 12).
Regarding claim 11, Oeverboe et al. teach the pesticide composition of the present invention comprises a pesticide compound, microfibrillated cellulose as an adjuvant, and may comprise other substances and adjuvants in addition to the microfibrillated cellulose (page 2, paragraph 44).
Regarding claim 14, Oeverboe et al. teach an adjuvant is a substance without significant pesticide properties, added to an agricultural composition to aid or modify the activity of this chemical where the function of the adjuvant can be emission reduction, wetting of the target plant, make-up of the drop deposit (for example humectancy and 
Regarding claim 18, Oeverboe et al. teach the amount of the microfibrillated cellulose is most preferably 0.01%-0.1% (page 1, paragraph 11).
Oeverboe et al. teach the term "pesticide" refers to at least one active compound selected from the groups of herbicides, insecticides, fungicides, nematicides and/or growth regulators (page 2, paragraph 45).
Difference between the prior art and the claims 
(MPEP 2141.02)
Oeverboe et al. do not specifically disclose the pesticide is a Bacillus sp. strain, the second structuring agent is clay, silica…titanium oxides, and combinations thereof, or the weight percentage of the from about 0.5% to about 65% of a Bacillus sp. strain. It is for this reason Guilhabert-Goya et al. is added as a secondary reference.
Regarding claim 1, Guilhabert-Goya et al. teach novel strains of Bacillus and methods of their use for promoting plant health or controlling diseases or pests of a plant (Abstract).
Regarding claim 5, Guilhabert-Goya et al. teach the species is selected from the group consisting of B. pumilus, B. amyloliquefaciens, and B. subtilis (col. 3, lines 5-8).
Regarding claim 6,  Guilhabert-Goya et al. teach the Bacillus species is Bacillus subtilis QST713 (col. 4, lines 8-9) . Guilhabert-Goya et al. teach B. subtilis strains are selected from the group consisting of AQ30002 (aka QST30002) and AQ30004 (aka QST30004), deposited as Accession Numbers NRRL B-50421 and NRRL B-50455, Bacillus subtilis QST713 has the Accession Number B21661 (col. 12, lines 5-10).
Regarding claim 13, Guilhabert-Goya et al. teach the formulations comprise other inert ingredients such as silicates (clays, amorphous silica) (col. 5, lines 13-19).
Regarding claims 15 and 17, Guilhabert-Goya et al. teach the composition comprises a fertilizer (col. 5, line 39). Guilhabert-Goya et al. teach the fertilizer is a composition that typically provides the three major plant nutrients, nitrogen, phosphorus, potassium (col. 28, lines 23-47).
Guilhabert-Goya et al. teach methods to control a plant disease and/or control of a plant pest, wherein the method comprises applying  one or more of the compositions to a part of the plant and/or to the locus surrounding the plant (col. 5, lines 60-67).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Oeverboe et al. and Guilhabert-Goya et al. and use a Bacillus sp. strain as the pesticide in the compositions taught by Oeverboe et al. Oeverboe et al. teach a pesticidal composition comprising at least one pesticide compound and at least one adjuvant comprising a microfibrillated cellulose. Oeverboe et al. teach the term "pesticide" refers to at least one active compound selected from the groups of herbicides, insecticides, fungicides, nematicides and/or growth regulators. One of ordinary skill in the art would have been motivated to use Bacillus sp. strain, especially Bacillus subtilis strain QST713 having Accession No. NRRL B-21661, Bacillus subtilis strain QST30002 Accession No. NRRL B-50421, and Bacillus subtilis strain QST30004 having Accession No. NRRL B-50455 based on the Bacillus subtilis strain, Bacillus subtilis strain QST713 having Accession No. NRRL B-21661, provides protection against nematodes (insects), promotion of growth of tomato plants, and protection against Phytophthora capsica (plant pathogen). As such, one of ordinary skill in the art would have been motivated to use any pesticide, such as, Bacillus sp. strains, in the compositions taught by Oeverboe et al., wherein the MFC (microfibrillated cellulose) acts as a humectant, keeping water in the drop deposit longer and thereby increasing the time the pesticide is available for affecting the target plant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Oeverboe et al. and Guilhabert-Goya et al. and use a second structuring agent. Oeverboe et al. teach a pesticidal composition comprising at least one pesticide compound and at least one adjuvant comprising a microfibrillated cellulose. Oeverboe et al. teach the composition comprises other substances and adjuvants in addition to the microfibrillated cellulose. One of ordinary skill in the art would have been motivated to use other adjuvants that are known to be used in pesticidal formulations, including the ones that are taught by Guilhabert-Goya et al. Guilhabert-Goya et al. teach the formulations comprising the Bacillus sp. strains comprise other inert ingredients such as silicates (clays, amorphous silica), which are known structuring agents. As such, it would have been obvious to one of ordinary skill in the art to use other structuring agents that are known to aid or modify the activity of the pesticidal chemical where the function of the adjuvant can be emission reduction, wetting of the target plant or make-up of the drop deposit (for example humectancy and solubility), with a reasonable expectation of success. 
Bacillus sp. strain in the composition, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the amount of Bacillus sp. strain to use in the composition. In the pesticidal composition taught by Oeverboe et al. teach the amount of the microfibrillated cellulose is most preferably 0.01%-0.1%, which falls within the range of the at least one fibril, microfibril or nanofibril structuring agent, currently claimed. One of ordinary skill in the art would have motivated to adjust the amount of Bacillus sp. used in the composition to obtain the optimal pesticidal activity in the composition because the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 15, 16, 17, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Oevreboe et al. (US 2016/0227782) in view of Guilhabert-Goya et al. (US 9,185,915) as applied to claims 1-3, 5, 11, 13-14, and 18 above, and further in view Berkovitch (WO 2015/011704). Oevreboe et al. cited by Applicant on the IDS filed 2/14/2020. Berkovitch cited by Applicant on the IDS filed 9/28/2021.
Applicant’s invention
Applicant claims a composition comprising: a) a Bacillus sp. strain and/or Paenibacillus sp. strain; and b) at least one fibril, microfibril, or nanofibril structuring agent. Applicant claims the composition further comprises a liquid fertilizer. 


Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Oeverboe et al. and Guilhabert-Goya et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Difference between the prior art and the claims 
(MPEP 2141.02)
Oeverboe et al., as modified by Guilhabert-Goya et al., do not specifically disclose the composition further comprises a liquid fertilizer or the composition is admixed with a liquid fertilizer and the admixed composition/liquid fertilizer composition is about 10% to about 90% or at least 20% more flowable through a 50 mesh or 100 mesh filter as compared to the same composition without the at least one fibril, microfibril or nanofibril structuring agent, as claimed in claims 34 and 35. It is for this reason Berkovitch is added as a secondary reference.
Berkovitch teaches an insecticidal composition which is stable in the presence of a fertilizer (Abstract). Berkovitch teaches the composition comprises (a) at least on insecticide; (b) a cellulose polymer); (c) at least one surfactant; and (d) at least one agriculturally acceptable carrier, wherein the composition is compatible with fertilizer 
Berkovitch teaches the amount of insecticide in the composition is about 0.1-90% based on the total weight of the composition (page 6, lines 20-22). Berkovitch teach the cellulose polymer is present in the amount of about 0.01% to about 10% by weight (page 6, lines 26-27). Berkovitch teaches the agricultural compositions are mixed with water and/or fertilizers (page 7, lines 13-15).
Regarding claims 15, 16, and 17, Berkovitch teaches in example 2 the compatibility of formulations with fertilizers was evaluated by mixing the formulation prepared in example 1 with fertilizer (page 10, lines 11-16). Liquid ammonium phosphate 10-34-0 (%N-%P2O5-%K2O) was added (page 10, lines 17-19). 
Regarding claims 34 and 35, Berkovitch teaches in step 3, suspension ability after re-suspension in 16 hrs. measured in ml of separated phase in 100 ml measuring cylinder. In step 4, wet sieve test was measures as amount of solids retained on 50 mesh screen after 10 sec. wash after passing 400 ml of the indicated mixtures through the screen (page 10, lines 25-29). Berkovitch teaches the amount of solids retained on the 50-mesh screen is <0.01% in the liquid Ammonium Phosphate 10-34-0 comprising example 1.  




Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Oeverboe et al., Guilhabert-Goya et al. and Berkovitch and add a liquid fertilizer to the composition of Oeverboe et al., as modified by Guilhabert-Goya et al. Oeverboe et al. teach a pesticidal composition comprising at least one pesticide compound and at least one adjuvant comprising a microfibrillated cellulose. As modified by Guilhabert-Goya et al., one of ordinary skill in the art would have been motivated to use Bacillus sp. strain, especially Bacillus subtilis strain QST713 having Accession No. NRRL B-21661, Bacillus subtilis strain QST30002 Accession No. NRRL B-50421, and Bacillus subtilis strain QST30004 having Accession No. NRRL B-50455 as the pesticide because Guilhabert-Goya et al. teach that the claimed Bacillus subtilis strains, Bacillus subtilis strain QST713 having Accession No. NRRL B-21661, provides protection against nematodes (insects), promotion of growth of tomato plants, and protection against Phytophthora capsica (plant pathogen). Guilhabert-Goya et al. also teach that fertilizers are added to the compositions comprising the Bacillus strains. Guilhabert-Goya et al. teach the fertilizers include a mixture of nitrogen, phosphorus, or potassium, and combinations thereof. As such, one of ordinary would have been motivated to add a liquid fertilizer because it is known in the agricultural art to add fertilizer to agricultural compositions. In addition, based on the teachings of Berkovitch the use of cellulose polymers with insecticides provides compositions that are compatible with fertilizers. Therefore, it would have been obvious to one of ordinary skill in the art that the use of the microfibrillated cellulose, a cellulose component, would make the insecticidal compositions taught by Oeverboe et al., as 
Regarding the limitations of claims 34 and 35, Berkovitch teaches in step 3, suspension ability after re-suspension in 16 hrs. measured in ml of separated phase in 100 ml measuring cylinder. In step 4, wet sieve test was measures as amount of solids retained on 50 mesh screen after 10 sec. wash after passing 400 ml of the indicated mixtures through the screen (page 10, lines 25-29). Berkovitch teaches the amount of solids retained on the 50-mesh screen is <0.01% in the liquid Ammonium Phosphate 10-34-0 comprising example 1. As such, it would have been obvious to one of ordinary skill in the art that the compositions taught by Oeverboe et al., as modified by Guilhabert-Goya et al., that comprise a pesticide and a microfibrillated cellulose that has been admixed with a fertilizer, would be about 10% to about 90% or at least about 20% more flowable based on the teachings of Berkovitch. Berkovitch teaches the amount of solids retained on the 50-mesh screen is <0.01% in the liquid Ammonium Phosphate 10-34-0 comprising example 1. Based on this teaching <0.01% solids left in the 50-mesh filter indicates that the mixture is about 10% to about 90% or at least about 20% more flowable than the same composition without the cellulose component. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDRIAE M HOLT/           Examiner, Art Unit 1616  

/SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616